Case 0:19-cv-60341-MGC Document 30 Entered on FLSD Docket 05/31/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

  OJ COMMERCE LLC, et al.,                       Case No. 19-60341-Civ-COOKE/HUNT
       Plaintiffs
  vs.

  KIDKRAFT, Inc., et al.,
           Defendants
  ------------------------------------------/

   PARTIES’ JOINT MOTION FOR EXTENSION OF TIME TO SELECT A MEDIATOR

           The parties, in accordance with Fed. R. Civ. 6(b), move for an extension of time to select
  a mediator.
           1.       On May 13, 2019, this Court ordered that “The parties shall agree upon a mediator
  within 15 days from the date of this Order and notify the Court.” (ECF No. [25] 2).
           2.       The parties have met and conferred in good faith to agree on a mediator, and are
  confident they will reach agreement shortly, but due to prior commitments of counsel, including
  Defense counsel’s pre-scheduled trip abroad, the parties require an extension of time up to June
  15, 2019.
           WHEREFORE, the parties respectfully requests this Court grant an extension of time, up
  to and including June 15, 2019, for the selection and designation of a mediator.


                                    S.D. FLA. L.R. 7.1 CERTIFICATION

           Pursuant to S.D. Fla. L.R. 7.1(a)(3), the parties conferred and are jointly moving for this
  relief. .
           Dated: May 31, 2019

           Respectfully submitted,

           s/ Velvel (Devin) Freedman                    s/ Joshua Lipton
           Velvel (Devin) Freedman, Esq.                 Joshua Lipton, Esq. (Pro hac vice)
           Florida Bar No. 99762                         Gibson, Dunn & Crutcher LLP
           Carl Goldfarb, Esq.                           1050 Connecticut Avenue, N.W.
           Florida Bar No. 0125891                       Washington, D.C. 20036‐5306
           Robert G. Keefe, Esq.                         Telephone: 202.955.8500
           Florida Bar No. 1010751                       Facsimile: 202.467.0539




                                                    1
Case 0:19-cv-60341-MGC Document 30 Entered on FLSD Docket 05/31/2019 Page 2 of 2




        Laselve E. Harrison, Esq.          Email: jlipton@gibsondunn.com
        Florida Bar No. 112537
        BOIES SCHILLER FLEXNER LLP         Scott K. Hvidt. Esq. (Pro hac vice)
        100 SE Second Street               Gibson, Dunn & Crutcher LLP
        Miami, FL 33131                    2100 McKinney Avenue, Suite 1100
        Phone: (305) 539‐8400              Dallas, Texas 75201‐6911
        Fax: (305) 539‐1307                Telephone: 214.698.3100
        Email: vfreedman@bsfllp.com        Facsimile: 214.698.3400
        Email: cgoldfarb@bsfllp.com        Email: shvidt@gibsondunn.com
        Email: rkeefe@basfllp.com          Lawrence D. Silverman, Esq.
        Email: lharrison@bsfllp.com        Florida Bar Number: 7160
                                           Email: lawrence.silverman@akeman.com
        Shlomo Y. Hecht, P.A.              Alexandra M. Mora, Esq.
        Florida Bar No. 127144             Florida Bar Number: 052368
        11651 Interchange Cir. S.          Email: alexandra.mora@akerman.com
        Miramar, FL 33025
        Phone: 954‐861‐0025                AKERMAN LLP
        Email: sam@hechtlawpa.com          Three Brickell City Centre
                                           98 Southeast Seventh Street, Suite 1100
        Counsel for Plaintiffs             Miami, FL 33131
                                           Phone: (305) 374‐5600
                                           Facsimile: (305) 374‐5095

                                           Counsel for Defendants




                                       2
